STONE, J.
— The testimony'in this case, as to whicli there is no controversy, shows that the plaintiff had some money, her statutory separate estate, which was invested by her in a purchase of cattle. Subsequently the cattle were exchanged for a mule and sorghum mill, and later these were exchanged for the wagon and oxen, for the conversion of which this action is brought. Some of the exchanges were made by Mrs. Woods, and some by her husband, acting for her, and with her authority. No writings were, executed, evidencing either exchange. These being the uncontroverted facts, under the authority of Pollak & Co. v. Graves, 72 Ala. 347, we are constrained to hold that the title to the wagon and' oxen never vested in Mrs. Woods, and she can not maintain this action.
A mortgage and some declarations of Woods, made while *171the. property was in his possession, and each tending to show acts of asserted ownership, were given in evidence against the objection of appellant. There was no error in this. — 1 Brick. Dig. 843, § 558.
There is but one exception to the entire charge. Some of its propositions are in strict accord with the principles above declared. Such general exception is insufficient, if any separable paragraph or proposition of the charge correctly declares the law. — Elliott v. Stocks, 67 Ala. 336; Gray v. The State, 63 Ala. 66; Mayor v. Rumsey, Ib. 352.
Affirmed.